               Case 5:18-cr-40058-HLT Document 131 Filed 07/30/19 Page 1 of 2




                   CLERK’S COURTROOM MINUTE SHEET – CRIMINAL JURY TRIAL



UNITED STATES OF AMERICA,

                            Plaintiff,

v.                                                                 Case No: 5:18-cr-40058-HLT

THOMAS FRITZEL,

                            Defendant.

                                                                    Atty for Govt: Richard Hathaway
                                                                        Atty for Deft: Edward Novak
                                                                                          Melissa Ho
                                                                                      Thomas Lemon
                                                                                         Stephen Six

 JUDGE:                                Holly L. Teeter
 CLERK:                         Misty Deaton/Andrea Schreyer
 COURT REPORTER:                        Sherry Harris



            DATE:           7/24/2019    7/25/2019    7/26/2019     7/29/2019   7/30/2019
          Start time:        9:13 AM      9:07 AM      8:55 AM       9:11 AM    11:12 AM
          End time:          2:53 PM      4:00 PM      1:44 PM      11:58 AM     5:11 PM


JURY IMPANELED: July 24, 2019              At: Topeka, Kansas
JURY SWORN: July 24, 2019

     1      201190702‐013                                7      201190702‐008
     2      201190702‐012                                8      201190702‐105
     3      201190702‐047                                9      201190702‐044
     4      201190702‐062                               10      201190702‐027
     5      201190702‐050                               11      201190702‐028
     6      201190702‐090                               12      201190702‐100
     1a     201190702‐019                               2a      201190702‐098
          Case 5:18-cr-40058-HLT Document 131 Filed 07/30/19 Page 2 of 2




                                           TRIAL PROCEEDINGS

7/24/2019

Jury Selection.

Opening Statements by the parties.

7/25/2019

Government presents evidence.

7/26/2019

Government presents evidence.

Government rests.

7/29/2019

Defendant presents evidence.

Defendant rests.

7/30/2019

Jury Instructions conference.

Court instructs the Jury.

Closing Arguments by the parties.

Jury retires to deliberate: July 30, 2019 at 2:43 PM
Jury returns with a verdict: July 30, 2019 at 5:04 PM

☒ Judgment deferred ☒ PSI ordered ☒ Bond to continue           ☐ Remand to Custody

Sentencing to be set by the Court at a later date.
